ORDER

PER CURIAM:
Gregory B. Atkins appealed his conviction of rape, § 566.030.3, RSMo Supp.1992, and five counts of sodomy, § 566.060.3, RSMo Supp.1992. Atkins also appealed the denial of his Rule 29.15 motion for post-conviction relief. Atkins was sentenced as a prior and persistent offender to thirty years imprisonment on each count, to be served concurrently. This court has carefully considered Atkins’ contentions on appeal, and determines that there is no showing that Atkins is entitled to relief.
The judgments of conviction, and the judgment affirming the motion court’s denial of post-conviction relief are affirmed. Rule 84.16(b) and Rule 30.25(b).